Citation Nr: 1420621	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  08-29 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a neck disability, to include as secondary to a service-connected back disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel

INTRODUCTION

The Veteran had active federal service from October 1969 to March 1970, June 1985 to January 1986, February 1986 to September 1988, and August 1991 to January 1992.  He also had service with the Wisconsin Army National Guard from July 1969 to October 1969, March 1970 to June 1985, September 1988 to August 1991, and January 1992 to July 2005, which includes periods of active duty for training (ADT) and inactive duty training (IADT). From July 2005 to February 2007, the Veteran was assigned to the USAR Control Group, which solely consisted of IADT. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In October 2010, the Veteran testified in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

This claim has been remanded by the Board five times.  Most recently, in November 2013, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. for an addendum to the medical opinions regarding the Veteran's claim of service connection for a neck disability.  The case has now been returned to the Board for appellate consideration, and, as discussed below, is now appropriate for appellate review.  

The VA apologizes for the delay in the full adjudication of this case.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDING OF FACT

There was no event, disease, or injury manifesting a disability of the neck during any period of active service, including periods of active federal service, ADT and IADT; symptoms of a neck disability were not chronic during active federal service; symptoms of arthritis of the neck did not manifest to a compensable degree within one year of separation from active federal service; symptoms of a neck disability have not been chronic since separation from active federal service; and the neck disability was not caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for a neck disability are not met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  

If a condition (such as arthritis) noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

Active military service includes active duty (AD), any period of ADT during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of IADT during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident (CVA) which occurred during such training.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (c), (d).  ADT includes full-time duty performed for training purposes by members of the National Guard of any State.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(3).  IADT includes duty (other than full-time duty) under sections 316, 502, 503, 504, or 505 of title 32 (32 U.S.C.S. §§ 316, 502, 503, 504, or 505), or the prior corresponding provisions of law.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d)(4).  Presumptive periods for service connection do not apply to ADT or IADT.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing AD or ADT, from an injury incurred or aggravated while performing IADT, or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during a period of IADT.  38 U.S.C.A. §§ 101(24), 106, 1110 (2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  "Aggravation" is defined for this purpose as a chronic, permanent worsening of the underlying condition, beyond its natural progression, versus a temporary flare-up of symptoms.  Id.  To prevail on the theory of secondary service causation, generally, the record must show 
(1) medical evidence of a current disability, (2) a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512   (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

Effective from October 10, 2006, 38 C.F.R. § 3.310 was amended.  See 71 Fed. Reg. 52,744 (2006).  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation, specifically in terms of requiring the establishment of a baseline level of disability for the non-service-connected condition prior to the claimed aggravation.  Regardless of whether the case is considered under the old or new regulation, based upon the facts in this case, neither version is more favorable, and the regulatory change does not affect the outcome herein.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran claims service connection for a neck disability under various theories of entitlement.  First, he contends his current neck disability was caused or aggravated by his service-connected back disability.  Specifically, he contends that, in April 1996, during a drill weekend, he went on a long helicopter ride that aggravated his back, and, shortly thereafter, he began experiencing neck pain as well.  

Although the Veteran's duty status on the dates of the claimed back injury was never determined, service connection for the back disability was granted by the Board in a November 2011 decision.  

In addition, he has contended that he has had neck problems since birth, and that the rigors of military service aggravated his pre-existing neck condition.  Specifically, at the January 2012 VA examination, he stated that his neck problems began at birth due to scoliosis, that he had intermittent neck problems since birth, and that his military service aggravated his neck disability beyond its natural progression.     

At the outset, the Board notes that, although a service enlistment examination report is not available, there is no evidence, other than the Veteran's statement at the January 2012 VA examination, that he had a neck disability prior to service enlistment in 1969.  A February 1970 periodic medical examination report is negative for any signs, symptoms, complaints, or findings of a neck disability, and clinical evaluation of the neck was marked as normal.  

Moreover, the Veteran did not make any documented statements during his service from 1969 to 2005 that indicate the existence of a neck disability prior to service enlistment.  Indeed, the first such statement was made at the January 2012 VA examination.  Therefore, the Board finds that presumption of soundness at the time of enlistment has not been rebutted by clear and unmistakable evidence.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013).

The Board, therefore, only needs to consider whether the claimed neck disability was incurred during a period of active duty, ADT, or IADT, or, in the alternative, whether it was caused or aggravated by the service-connected back disability.  

The Board will begin by considering whether the neck disability is directly related to service.  As noted in the Introduction above, the Veteran had active federal service from October 1969 to March 1970, June 1985 to January 1986, February 1986 to September 1988, and August 1991 to January 1992.  He also had service with the Wisconsin Army National Guard from July 1969 October 1969, March 1970 to June 1985, September 1988 to August 1991, and January 1992 to July 2005, which includes periods of ADT and IADT.  From July 2005 to February 2007, the Veteran was assigned to the USAR Control Group, which solely consisted of IADT.

In light of the fact that the law and regulations described above are applied differently to each category of service, for the sake of clarity, the Board will divide the Veteran's years of service into two time periods for analysis: active federal service from October 1969 to March 1970, June 1985 to January 1986, February 1986 to September 1988, and August 1991 to January 1992; and ADT and IADT service from July 1969 to October 1969, March 1970 to June 1985, September 1988 to August 1991, and January 1992 to February 2007.

Active Federal Service from October 1969 to March 1970, June 1985 to January 1986, February 1986 to September 1988, and August 1991 to January 1992

The Veteran's personnel records reflect active federal service as he was formally called into the military service of the United States during various periods between October 1969 and January 1992. 

After a review of all the evidence of record, lay and medical, the Board finds that the preponderance of the evidence demonstrates that there was no event, injury, or disease manifesting a disability of the neck during active federal service, and that the preponderance of the evidence demonstrates that symptoms of a neck disability were not chronic in active federal service.

Reports of medical examination from February 1970, September 1974, March 1976, June 1977, November 1981, July 1986, and July 1990 all revealed normal clinical evaluations of the Veteran's neck.  These reports are also negative for any complaints or reports of neck pain, injuries, or problems.  In addition, during these periods (while the Veteran was on active federal service), the Veteran's service treatment records are negative for signs, symptoms, reports, treatment, findings, or diagnoses of a neck disability, providing evidence against this claim.

The Board next finds that the preponderance of the evidence demonstrates that symptoms of a neck disability have not been continuous since separation from active service in January 1992.  Following separation from service in January 1992, the evidence of record does not show any complaints, diagnosis, or treatment for neck symptoms until January 2003, when the Veteran reported increasing neck pain over the past two or three days. 

Importantly, at this point, it is the Veteran himself that provides factual evidence against his own claim.

The absence of post-service complaints, findings, diagnosis, or treatment for more than ten years after service separation until 2003 is one factor that tends to weigh against a finding of chronic symptoms of a neck disability after service separation.  See Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).    

Additional evidence demonstrating that symptoms of a neck disability have not been chronic since service separation include periodic medical examination reports from July 1994 and September 1999 that both indicate normal clinical evaluation of the neck and contain no documentation of a report or complaint of neck symptoms.  In addition, the Veteran has consistently stated that his neck problems began or were aggravated by a helicopter ride in 1996, providing probative evidence against a finding of chronic neck disability symptoms since active federal service.  

Moreover, medical records from 1996 related to the treatment of the Veteran's service-connected back disability do not contain any mention of neck pain or other problems.  Further, the history provided by the Veteran in January 2003 - that his neck pain had been present for only two or three days - is highly probative evidence against a finding of chronic neck symptoms since separation from active federal service in 1992.  Finally, at an October 2010 Board hearing, the Veteran testified that his neck pain did not start until six months prior, again providing highly probative evidence against a finding of chronic neck disability symptoms since active federal service.    

In other words, the medical evidence of record is consistent in indicating that the Veteran's neck problems began at least ten years after separation from active federal service.      

The Board also finds that the preponderance of the evidence demonstrates that arthritis of the neck did not manifest to a compensable degree within one year of separation from active federal service in 1992.  The preponderance of the evidence demonstrates no arthritis symptoms during the one year period after service, and no diagnosis or findings of arthritis of any severity during the one year post-service presumptive period.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2013) (degenerative and traumatic arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the joint involved, and can be assigned a 10 percent evaluation if limitation of motion is noncompensable).  

Indeed, the evidence does not demonstrate a diagnosis of arthritis until May 2006, when a private treatment record indicates that degenerative joint disease was discovered on an MRI study earlier that year.  The Board notes that a January 2006 MRI study associated with the claims file shows only multiple levels of mild disc bulging in the cervical spine.  In any case, arthritis, at the earliest, manifested in 2006.  For these reasons, the Board finds that arthritis did not manifest to a compensable degree within one year of service separation; therefore, the presumptive provisions for arthritis are not applicable in this case.  38 C.F.R. §§ 3.307, 3.309 (2013).

To the extent that the Veteran's statements made in the context of the current service connection claim can be interpreted as assertions that he has had neck disability symptoms since separation from service in 1992, the Board finds that, while the Veteran is competent to report the onset of neck disability symptoms, his recent reports of chronic neck symptoms since service are outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and are not reliable.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  Service treatment records are negative for findings, treatment, or diagnosis of a neck disability, and there is a lack of post-service documentation of treatment or diagnosis of a neck disability for 10 years after service separation until 2003.

Further, the January 2012, January 2013, and June 2013 VA examiners all opined that the Veteran's current neck disability was not related to active service.  Each of the three examiners noted the only documented neck treatment in 2003 in their reports, and no documented neck problems prior to that date.  The January 2012, January 2013, and June 2013 VA examination findings are competent and probative medical evidence because they are factually accurate, and are supported by an adequate rationale.  The VA examiners were informed of the pertinent evidence, reviewed the claims file, interviewed and examined the Veteran, and fully articulated the opinions.  There are no contrary medical opinions of record, nor does the medical evidence otherwise suggest a relationship between the current neck disability and the Veteran's active federal service from 1969 to 1992.  

In sum, based on the evidence of record, the preponderance of the competent evidence, for reasons cited above, demonstrates no relationship between the Veteran's current neck disability and his active federal service from 1969 to 1992, including no credible evidence of a relevant in-service disease or injury, chronic symptoms of a neck disability during active service, or chronic symptoms of a neck disability following service separation in 1992.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for a neck disability during the Veteran's periods of active federal service from October 1969 to March 1970, from June 1985 to January 1986, from February 1986 to September 1988, and from August 1991 to January 1992, and the benefit-of-the-doubt-rule does not apply.  See 38 U.S.C.A. § 5107.

ADT and IADT Service from July 1969 to October 1969, March 1970 to June 1985, September 1988 to August 1991, and January 1992 to February 2007

As noted above, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

With respect to the Veteran's Army National Guard service, a service connection award may only be granted for disability resulting from disease or injury incurred or aggravated while performing ADT, or an injury (not disease) incurred or aggravated while performing IADT.  38 U.S.C.A. §§ 101(24), 106, 1110; 38 C.F.R. §§ 3.6, 3.303, 3.304.

In order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the two.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

It is undisputed that the Veteran has a current neck disability.  He contends that he began experiencing problems with his neck in 1996, shortly after he aggravated his back disability during the April 1996 helicopter ride.  However, as noted above, treatment records from 1996 are entirely negative of any report, complaints, findings, or diagnoses of a neck disability.  

Moreover, as noted above, a September 1999 periodic examination report is negative for any complaints of neck problems, and clinical evaluation of the neck was marked as normal.  

As previously noted, the Veteran's first complaint of record regarding neck disability symptoms was in January 2003.  Private treatment records indicate that, in January 2003, he reported increasing neck pain over the prior two or three days, and was assessed with an acute neck strain found to be exacerbated by stress at work, providing highly probative evidence against this claim. 

 In February 2003, he again reported pain extending from his neck to his lower lumbar spine.  In March 2003, he had an acute flare-up of cervical neck pain and began physical therapy.  In August 2003, he reported that his neck was much less stiff.  

In January 2004, the Veteran completed a medical questionnaire in which he denied any neck pain.  In June 2004, he underwent a pre-deployment health assessment during which he denied any difficulty moving his head up and down or side to side, providing more evidence against his own claim.  

An MRI of his cervical spine in January 2006 (during IADT) indicated mild disc bulging.  However, an April 2006 retention examination report indicates that clinical evaluation of the neck was normal.   

Also during IADT, in May 2006, the Veteran complained of mild right neck pain and was assessed with chronic neck pain.  He was prescribed pain medication and a muscle relaxer.

In January 2007, just one month prior to his retirement, a private treatment note indicates that the Veteran reported chronic back pain, but denied any other painful joints.  Examination of the neck noted that range of motion was intact, and no other abnormalities were recorded.  

Here, concerning in-service disease or injury, the Veteran does not contend that his neck symptomatology began at any point prior to 1996.  Indeed, even though he told the January 2012 VA examiner that he had experienced neck problems intermittently since birth, he has also stated that the 1996 helicopter ride and subsequent back problem exacerbated his neck disability.  Pertinently, the medical evidence of record includes no diagnosis of, or treatment for, any neck problems at any time prior to 2003.  

After reviewing the medical record and considering the Veteran's reports during his examination, the January 2012 VA examiner indicated the earliest neck symptomatology, of record, manifested in 2003.

The fact that both the lay and medical evidence of record reflect that the Veteran experienced no neck symptomatology prior to 1996 (although medical evidence does not show symptomatology until 2003) has significant bearing on this case.  Such evidence demonstrates that the Veteran did not have a neck disability prior to his entrance into service in July 1969, March 1970, and January 1992.  Although the presumptions of soundness and aggravation are inapplicable to periods of IADT and ADT, the Board nevertheless finds it significant that the Veteran did not report, nor did physical examination identify, any neck disability symptomatology during those periods, and that there is no evidence demonstrating that his neck disability pre-existed his ADT and IADT service from July 1969 to October 1969, March 1970 to June 1985, and entrance in January 1992.

In the absence of neck disability symptoms prior to 1996, or during the Veteran's periods of active federal service (ending in January 1992), the Board will accordingly address whether the Veteran incurred or aggravated an in-service injury (neck disability) at any point in time during ADT or IADT service from January 1992 to July 2005. 

In this case, in light of the absence of any neck complaints or symptoms in the medical records in 1996, the Board finds that the first manifestation of neck disability symptoms was in January 2003.  At that time, as noted above, the neck symptoms, of several days' duration, were attributed to several months of stress at work, presumably referring to the Veteran's civilian occupation.  The Veteran did not report any specific injury to the neck (including the 1996 helicopter ride) at the time he sought treatment in 2003, providing highly probative evidence against his claim that his ADT and/or IADT caused or aggravated his neck disability.  Rather, the medical evidence is devoid of any event or injury occurring during a period of ADT or IADT.  

The January 2012, January 2013, and June 2013 VA examiners unanimously concluded that the Veteran's neck disability was not caused or aggravated by his military service.  They cited to the first documentation of neck problems in 2003 with no mention of an injury during military service.  As above, the January 2012, January 2013, and June 2013 VA examination findings are competent and probative medical evidence because they are factually accurate, and are supported by an adequate rationale.  The VA examiners were informed of the pertinent evidence, reviewed the claims file, interviewed and examined the Veteran, and fully articulated the opinions.  There are no contrary medical opinions of record, nor does the medical evidence otherwise suggest a relationship between the current neck disability and the Veteran's ADT or IADT periods from 1992 to 2007.

To the extent the Veteran argues that his duties during his ADT and IADT service aggravated his symptoms, the Board notes that both the January 2013 and June 2013 VA examiners specifically found that his neck disability was not caused or aggravated by active service, noting that there was no indication of an in-service injury to the cervical spine.  The January 2012 VA examiner also found no relationship between the current neck disability and active service, noting that there was no documentation of any service event that would have predisposed the Veteran to a neck disability.  

Critically, in this case, there is no medical evidence of record contrary to the negative nexus opinions of the January 2012, January 2013, and June 2013 VA examiners.  The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his service-connection claim, and against the reasoned conclusions described above; he has not done so.  See 38 U.S.C.A. § 5107(a) (it is a claimant's responsibility to support a claim for VA benefits).

The Board must address the provisions relating to continuity of symptomatology, discussed above.  See 38 C.F.R. § 3.303(b) (2013).  The Veteran is certainly competent to discuss when his neck disability symptomatology began, and that he has experienced chronic symptomatology since that time.  Crucially, however, as discussed in detail above, these symptoms have been not been attributed to any period of military service, to include active federal service and service in the Wisconsin Army National Guard during periods of ADT and IADT.  Instead, the January 2003 private treatment note indicates several days of neck pain resulting from several months of stress at work, reasonably referring to the Veteran's civilian employment.  Thus, service connection based on a continuity of symptomatology is not warranted. 

Simple stated, both the VA examinations and the private treatment records provide highly probative evidence against this claim, outweighing the Veteran's statements.  

Accordingly, with respect to the Veteran's periods of ADT and IADT dating July 1969 to October 1969, March 1970 to June 1985, September 1988 to August 1991, and January 1992 to July 2007, the preponderance of the evidence is against a finding that a relationship or nexus exists between the Veteran's current neck disability and his service duties.  The Veteran's service connection claim for a neck disability therefore fails on this basis.

Secondary Service Connection

In addition to the above theories of entitlement, the Veteran contends that his neck disability was caused or aggravated by his service-connected back disability.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin, 11 Vet. App. at 512; Reiber, 7 Vet. App. at 16-17.  

As mentioned above, service connection was granted for a back disability in a November 2011 Board decision.  However, the Board finds that the weight of the evidence demonstrates no relationship between the Veteran's neck disability and his service-connected back disability.  

The Veteran was afforded a VA examination in January 2012.  However, the Board found the examiner's opinion inadequate as it did not address the two complaints of neck pain in 2003 or provide an adequate rationale for the opinion as to aggravation of the neck disability by the service-connected back disability.  

The Board remanded the claim for an addendum medical opinion.

In January 2013, another VA doctor provided a medical opinion.  However, the Board found that the January 2013 examiner also did not offer a rationale as to the opinion on aggravation, and again remanded the claim for an addendum medical opinion.

In June 2013, a VA orthopedic resident provided another medical opinion.  Specifically, the orthopedic resident opined that the Veteran's cervical spine degenerative disc disease is less likely than not caused by, related to, or aggravated beyond its natural progression by his service-connected back disability.

The June 2013 VA examiner stated, "Lumbar DDD is not a predisposing factor for direct causation of cervical spine DDD.  Advancing levels of scoliosis can be, however he does not have this severity of disease, nor does he have cervical spine scoliosis."  He also noted that the Veteran's spine was found to be normal in 2006, and in October 2010, the Veteran testified his neck problems had only begun six months prior, so the Veteran's statements "ambiguates what was happening with his neck condition."

In its November 2013 remand, the Board found that the June 2013 VA doctor failed to provide a rationale to support his opinion that the Veteran's neck disability was less likely than not aggravated beyond its natural progression by his service-connected back disability, and requested an addendum opinion. 

In a November 2013 report, the same June 2013 VA doctor again opined that it is less likely than not that the cervical spine degenerative disc disease was caused by or aggravated beyond its normal progression by his service-connected back disability.  The doctor reasoned that the Veteran did not have significant enough structural deformities to alter the cervical vertebral column kinematics and biomechanics.  More likely, the VA examiner stated that the neck disability was multifactorial in etiology, resulting from the Veteran's individual genetic predispositions, body habitus, and mechanics.  

The Board finds that the November 2013 VA opinion satisfies, finally, its November 2013 remand directives, and also provides highly probative evidence against the Veteran's claim for secondary service connection.  Both the June 2013 and November 2013 VA opinions are competent and probative medical evidence because they are factually accurate, and are supported by an adequate rationale.  The VA examiners were informed of the pertinent evidence, reviewed the claims file, and fully articulated the opinions.
 
Moreover, there are no favorable medical opinions of record relating the neck disability to a service-connected disability, nor does the medical evidence otherwise suggest a relationship between the Veteran's neck disability and his service-connected back disability.  Indeed, as noted above, records from 1996 relating to the treatment of the back disability following the helicopter ride do not mention any neck complaints, symptoms, findings, or diagnoses, nor do any subsequent medical records suggest a relationship between the back and neck disabilities.

Further, as described above, private treatment records show that neck problems began in 2003 as a result of stress at the Veteran's civilian occupation, which only supports the findings above and provides more highly probative evidence against this claim.  

Regarding the Veteran's statements as to the cause of his neck disability, the Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, in this case, the cause of the Veteran's neck disability involves complex medical etiological questions because it deals with the origin and progression of the Veteran's musculoskeletal system, and disorder of such internal and complex disease process is diagnosed primarily on clinical findings and physiological testing.  The Veteran is competent to relate symptoms of neck pain that he experienced at any time, but is not competent to opine on whether there is a link between any currently diagnosed neck disorder and a service-connected disability, including the back disability, because such diagnosis requires specific medical knowledge and training.  See Rucker (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).  

For these reasons, while considering the Veteran's statements, the Board finds that weight of the lay and medical evidence that is of record outweighs the Veteran's more recent contentions regarding the relationship between his neck disability and service-connected back disability.  Based on the foregoing, the Board finds that the weight of the evidence is against a finding that the Veteran's neck disability was caused or aggravated by any service-connected disability.    

In summary, for the reasons and bases expressed above, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a neck disability, to include periods of active federal service, ADT, and IADT.  Therefore, the benefit of the doubt doctrine is not applicable, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In a timely April 2007 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, what information and evidence must be submitted by the Veteran, and what information or evidence VA will attempt to obtain.  In addition, the letter described how VA determines disability ratings and effective dates.  The July 2007 rating decision also explained the criteria for establishing secondary service connection.  The Board finds that any untimeliness in advising the Veteran of the requirements for secondary service connection is harmless error, as the Veteran had ample opportunities subsequent to the 2007 rating decision to submit additional evidence in support of his claim.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, service personnel records, post-service private treatment records, VA examinations and opinions, and the Veteran's statements, including his testimony at an October 2010 Board hearing.  The Board remanded this case many times in order to develop this case not to deny the claim (the medical opinions have been generally negative against the claim) but in order to insure that the examiner provide a reason for his or her negative medical opinion which was adequate.

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the October 2010 Board hearing, the undersigned Veterans Law Judge asked questions pertaining to the criteria necessary for establishing his claim, including regarding specific evidence that may help substantiate his claim.  Moreover, neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

VA examinations and opinions were obtained in January 2012, January 2013, June 2013, and November 2013 with regard to the question of whether the Veteran's neck disability was caused or aggravated by his military service or by his service-connected back disability.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations and opinions obtained in this case are adequate as to the question of whether the Veteran's neck disability was caused or aggravated by military service or the service-connected back disability.  The opinions were predicated on a full reading of the private medical records in the Veteran's claims file, and on a complete examination and interview of the Veteran in January 2012.  The VA nexus opinions considered all of the pertinent evidence of record, to include VA treatment records, comprehensive physical examinations, and the statements of the Veteran, and provide complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim decided herein has been met.  38 C.F.R. § 3.159(c)(4).

The Board acknowledges that it has previously found portions of these VA examinations and opinions (with the exception of the most recent VA opinion) to be inadequate.  However, the fact that one part of a medical opinion may be inadequate (or arguably "insufficient") does not render the entire opinion "void," particularly dealing with complex medical causation issues, with multiple parts to the causation question, if that part of the medical opinion has actual validity (based on a review of the evidence).  Here, the VA examination and opinion reports have been thoroughly reviewed with respect to the claim for service connection for the neck disability, and the Board finds that they include all relevant findings, opinions, and rationale necessary to evaluate the claim adjudicated herein.  Therefore, the reports are deemed adequate, and further remand of this claim is not necessary.  

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for a neck disability is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


